Citation Nr: 1750934	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-07 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected status post resection of the bilateral third metatarsal with residual scar, callous, and heel spur.

2.  Entitlement to service connection for a bilateral knee condition, to include as secondary to service-connected status post resection of the bilateral third metatarsal with residual scar, callous, and heel spur.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1987 to April 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, inter alia, denied service connection for a bilateral hip condition and a bilateral knee condition.  In August 2012, the Veteran filed a notice of disagreement as to the issues reflected on the title page, and subsequently filed a substantive appeal (via a VA Form 9) in February 2014.

In the February 2014 VA From 9, the Veteran requested a Board videoconference hearing.  A hearing was scheduled; however, the Veteran did not appear.  In September 2017, the Veteran's wife contacted the Appeals Management Center and informed them that the Veteran was hospitalized at the time of the scheduled hearing, and she was not sure when he would be released.  The Veteran has not requested a new hearing or indicated that he would be able to attend one.  The Board will therefore proceed with the remand as discussed below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hip and bilateral knee disabilities are related to his service-connected status post resection of the bilateral third metatarsal with residual scar, callous, and heel spur. 

The Veteran underwent a VA examination in January 2011 for a back disability.  In the examination report, the examiner recommended that the Veteran submit a claim for his left hip, as she felt that there was pathology of the left hip that may be due to abnormal gait from the condition of his feet.  She further noted that chronically walking on lateral sides of the feet to avoid pain most likely has caused abnormal strain and rotation of the hip socket.  

The Veteran subsequently underwent a VA examination in August 2011, with the same examiner as the January 2011 VA examination, to evaluate his claimed bilateral hip and knee disabilities.  The Veteran was diagnosed with bilateral hip strain, right knee degenerative joint disease (DJD), and left knee patellofemoral syndrome.  The examiner opined that the Veteran's bilateral hip and knee disabilities are less likely than not secondary to plantar warts that he had while on active duty.  As rationale, she noted that there was no medical relationship between the Veteran's claimed conditions and his plantar warts, except if the plantar warts were severe enough to cause an abnormal gait.  She further reported that the plantar warts were active from 1986-1991, and the Veteran did not start having hip and knee pain until after 2000.

However, in providing the above opinions, the VA examiner provided limited rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).  The VA examiner's conclusory statements make it unclear what lay or medical evidence or even medical principles were relied upon.  See 38 C.F.R. § 4.2 (2016) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes).  Notably, in the VA examiner's rationale, she simply stated that "there is no medical relationship between these two conditions" except if the plantar warts were severe enough to cause an abnormal gait.  However, in the examination report, the examiner noted that the Veteran "walked with an antalgic gait."  Additionally, the examiner did not address whether the Veteran's diagnosed bilateral hip and knee disabilities were caused or have been aggravated (worsened beyond the natural progression) by his service-connected bilateral foot disability.  

Based on the foregoing, the Board finds that the August 2011 VA opinion is inadequate to determine whether the Veteran's bilateral hip and knee conditions are related to his service-connected bilateral foot disability.  Consequently, the Board finds that an additional medical opinion by an appropriate specialist is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's current bilateral hip and knee disabilities.  The claims file must be sent to the designated physician for review. 

The physician should indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hip strain, right knee DJD, and left knee patellofemoral syndrome were either (a) caused or (b) aggravated by service-connected status post resection of the bilateral third metatarsal with residual scar, callous, and heel spur, to include specific consideration of the antalgic gait.  

If aggravated, the physician should specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

A complete rationale should accompany any opinion provided.  

2.  After the above development has been completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

